Citation Nr: 0808242	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbosacral strain.

4.  Entitlement to an initial compensable rating for a scar 
of the scalp.


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1985 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO decision, which denied 
service connection for migraine headaches, and a January 2005 
RO decision, which denied service connection for PTSD, and 
granted service connection for a lumbosacral strain and for a 
scar of the scalp, and assigned 10 percent and noncompensable 
ratings, respectively.

The veteran was originally scheduled for a Travel Board 
hearing in September 2006.  At his request, the veteran was 
rescheduled for a Travel Board hearing in August 2007, to 
which he failed to report.  The veteran has not since 
requested another hearing or provided good cause for his 
previous absences.  Given the aforementioned, the Board may 
proceed with appellate review. 


FINDINGS OF FACT

1.  The veteran's migraine headaches were not manifest during 
service; the competent medical evidence on file shows that 
they are not attributable to an in-service head injury; they 
were not caused or aggravated by any service-connected 
disability.

2.  Any current PTSD is not attributable to service. 

3.  The veteran's lumbosacral strain is manifested by active 
forward flexion to 60 degrees and active backwards extension 
to 10 degrees, with an additional 3 degrees of limitation of 
motion due to pain, weakness, fatigability, and 
incoordination, but without ankylosis.

4.  The veteran's scar of the scalp is not disfiguring, 
unstable, or painful on examination, and it causes no 
limitation of function of the head.



CONCLUSIONS OF LAW

1.  The veteran's migraine headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).

2.  The veteran's PTSD was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The criteria for an initial evaluation of 20 percent, but 
no more, for the veteran's lumbosacral strain have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a (2007).

4.  The criteria for an initial compensable for the veteran's 
scar of the scalp have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7800-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, 
letters dated in April 2002 and October 2004 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims, and the veteran was 
told to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claims for service connection for a 
lumbosacral strain and scar of the scalp were granted, and 
disability ratings and effective dates were assigned in a 
January 2005 decision of the RO.  VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet.App. 419 (2006).  Since the Board has 
concluded that the preponderance of the evidence is against 
the veteran's claims for service connection for migraine 
headaches and PTSD, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the 
Board concludes that any error in failing to provide adequate 
pre-adjudicative notice under 38 U.S.C.A. § 5103(a) was 
harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The Board notes that, at his December 2004 VA 
examination, the veteran stated he was receiving disability 
compensation for migraine headaches from the Social Security 
Administration.  Those records have not been associated with 
the file.  Regardless, the duty to obtain records only 
applies to records that are "relevant" to the claim.  38 
U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 
473, 476 (1994).  What is "of consequence" in this case is 
whether the veteran's current disabilities are related to his 
military service, and there is no indication that Social 
Security records would include any such information.  There 
has been no indication from the veteran that there has been 
any recent medical evaluation done by the SSA. The Board 
finds that remanding the case to obtain such records would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims. 

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this case, the RO provided the veteran an appropriate VA 
examination for his back and his scalp in December 2004.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination report is thorough and consistent 
with other evidence of record.  The examination in this case 
is adequate upon which to base a decision.  With respect to 
the veteran's claims of service connection for migraine 
headaches and PTSD, the Board finds that examination or 
opinion is not needed because there is no persuasive and 
competent evidence that those conditions are related to 
service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 



II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).

a.  Migraines

The veteran contends that he suffers from constant migraine 
headaches due to a head injury in service.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

VA treatment records from February 2004 show that the veteran 
has a diagnosis of chronic migraine headaches.  The Board is 
satisfied by the evidence of a current diagnosis and now 
turns to the element of in-service incurrence.

The veteran's service medical records show that, in November 
1986, he fell from the turret of a tank and injured his back.  
There were no reports of a head injury from that fall.  In 
December 1986, the veteran again reported to the health 
clinic and stated that, while climbing onto a tank, he struck 
his head on the dock of the tank.  The veteran reported to 
the examiner that he generally felt fine, but that he felt a 
little wobbly when his eyes were closed.  The medical records 
show that the veteran was treated with four sutures for a 
"superficial laceration" to the scalp.  (The veteran is 
service-connected for this scalp injury, which is rated as a 
scar.) 

At his separation examination in March 1988, the veteran was 
noted to have a normal head, face, neck, and scalp and no 
neurologic or psychiatric abnormalities.  

The first evidence of the veteran complaining of headaches 
comes from an August 1994 private psychiatric report, in 
which the veteran complained of debilitating headaches, a 
pressure feeling on both sides of his temples, a roaring in 
his ears, and an inability to see.  An October 1994 report 
from the same psychiatrist stated that the veteran had been 
having two to three headaches a week, some of which were so 
severe that he had to go immediately to bed.  The veteran 
reported that he could not think of any reason why he was 
continuing to have bad headaches, as he was not under a lot 
of stress.  The diagnosis was migraine headaches.

A private psychotherapy report from the same psychiatrist, 
dated in December 1994, shows that the veteran was now 
complaining of constant nausea and headache.  In that report, 
the psychiatrist stated that trauma and blows to the head 
that the veteran had received from repeated abuse as a child 
"play[ed] a part in his headache."  The psychiatrist 
further stated that children who are abused grow up with 
headaches that tend to withstand medical treatment.  The 
psychiatrist also stated that continued psychotherapy would 
be of benefit in treatment of the veteran's headaches.

A report from September 1999, from the same psychiatrist, 
states that the veteran's headaches were of "psychogenic 
origin with migrainous features."  A report from November 
2000 states that the veteran has chronic migrainous headaches 
with components of psychogenic headache, which were 
previously relieved by treatment with placebo.  The 
psychiatrist also stated that she did not feel comfortable 
confronting the veteran with the fact that his headaches 
responded to placebo treatment, as he did not have the mental 
capacity to deal with it.

In a private emergency room report from September 2003, the 
veteran reported an eight year history of migraine headaches.  
A similar report from October 2003 shows that the veteran 
reported to the emergency room with complaints of chronic 
headaches, which the veteran attributed to a head injury in 
the army.  

The veteran has stated that his headaches are a result of his 
service-connected scalp wound during service.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In sum, the preponderance of the evidence is against a 
finding of service connection for the veteran's migraine 
headaches.  Indeed, there is no evidence relating the 
veteran's headaches to service or a service-connected 
disability aside from his own contentions.  Though service 
medical records do show that the veteran received a 
superficial wound to his scalp during service, there is no 
evidence that the veteran suffered from headaches during 
service or that his current headaches are due to or 
aggravated by his service-connected in-service scalp wound.  
38 C.F.R. § 3.310.  The veteran was noted to have no 
neurological abnormalities at his separation examination.  
The first evidence that the veteran suffered from headaches 
comes from August 1994, more than six years after his 
discharge from service.  The Board finds that the amount of 
time between service and a diagnosis weighs against the 
veteran's claim in this case.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, additional evidence shows that the veteran's 
headaches, which responded well to placebo treatment, are of 
psychogenic origin due to his being abused as a child, and 
not to a head injury incurred during service.  The Board thus 
concludes that service connection is not warranted.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  See Gilbert, supra.

b.  PTSD

The veteran further contends that he suffers from PTSD due to 
the head injury incurred during service.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id.
 
Private psychotherapy reports through 2001 show that the 
veteran has a diagnosis of PTSD.  The Board is satisfied by 
the evidence of a current diagnosis and now turns to the 
element of an in-service stressor.

As stated above, service medical records show that, in 
December 1986, the veteran reported to the health clinic and 
stated that, while climbing onto a tank, he struck his head 
on the dock of the tank.  The veteran reported to the 
examiner that he generally felt fine, but that he felt a 
little wobbly when his eyes were closed.  The medical records 
show that the veteran was treated with four sutures for a 
"superficial laceration" to the scalp.  

The veteran contends that this blow to the head resulted in 
his having PTSD.  He has never contended that there was 
another in-service stressor.  The veteran failed to respond 
to a letter sent to him in October 2004, which requested that 
he provide a list of his in-service stressors.  

There is no competent medical evidence on file, however, 
which has identified the veteran's blow to the head as a 
sufficient stressor for his PTSD.  Id.  Even assuming for 
argument purposes that this head injury is a medically 
sufficient stressor, there is still no evidence on file 
establishing that such stressor gave rise to his PTSD.  
Rather, the preponderance of the evidence shows that the 
veteran's PTSD is the result non-service-related causes.

Private psychotherapy reports from 1994 to 2002 show that the 
veteran has probable mild mental retardation, with a history 
of dissociative episodes, child abuse, and neglect at the 
hands of his mother.  These reports suggest that the 
veteran's various psychiatric diagnoses, which include PTSD, 
are largely predicated upon the abuse he received as a child, 
and not upon any incident during service.  There is no 
evidence, other than the veteran's own statements, that his 
PTSD is the result of service.  Accordingly, the Board 
concludes that service connection for PTSD is not warranted.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  See Gilbert, supra.



III.  Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19th, 2007).

a.  Lumbosacral strain

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for his service-connected lumbosacral 
strain.  For the reasons that follow, the Board concludes 
that an increased rating is warranted.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a.

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
A 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 100 
percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  Id.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

Furthermore, it should be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The veteran underwent range of motion testing at a December 
2004 VA examination.  Pain was first felt at 45 degrees of 
forward flexion, and active flexion was to 60 degrees, with 
passive flexion to 65 degrees.  Pain was first felt at 2 
degrees of backward extension, with active and passive 
extension both to 10 degrees.  Right lateral flexion was to 
25 degrees, with left lateral flexion to 30 degrees.  
Rotation was to 30 degrees bilaterally.  The examiner 
reported that there were an additional 3 degrees of 
limitation of motion because of pain, weakness, fatigability, 
and incoordination during flare-ups and repetitive motion.  
There was no sciatic notch tenderness or paraspinal muscle 
spasm.  There were no sensorimotor deficits, and the 
veteran's gait was normal.  The major functional impact was 
pain.  X-rays taken at the examination revealed a normal 
spine.

In sum, the most recent evidence of record shows that the 
veteran has active forward flexion to 60 degrees, and active 
backward extension to 10 degrees.  The examiner further noted 
that the veteran experienced an additional 3 degrees of 
limitation of motion based on pain, weakness, fatigability, 
incoordination, and repetitive motion.  Thus, taking into 
consideration that finding, the veteran has active forward 
flexion to 57 degrees and active backward extension to 7 
degrees.  As a 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, the Board concludes 
that a 20 percent rating, but no higher, for the veteran's 
lumbosacral strain is warranted.

The record contains no evidence showing the veteran entitled 
to a higher rating at any point since the effective date of 
service connection; therefore no staged ratings are 
appropriate.  See Fenderson and Hart, supra.  

In granting the veteran's claim for an increased rating, the 
Board has considered and applied the benefit-of-the-doubt 
rule.  See Gilbert, supra.



b.  Scalp scar

The veteran contends that he is entitled to an initial 
compensable rating for a scar of his scalp, which was 
previously assigned a noncompensable rating under DC 7805.  
For the reasons that follow, the Board finds that a 
compensable rating is not warranted.

Disfiguring scars of the head, face, and neck are rated under 
DC 7800.  See 38 C.F.R. § 4.118.  Pursuant to DC 7800, a 10 
percent rating is warranted for disability with one 
characteristic of disfigurement.  The eight characteristics 
of disfigurement under the code are: scar five or more inches 
(13 or more cm) in length; scar at least one-quarter inch 
(0.6 cm) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to the 
underlying tissue; skin hypo- or hyperpigmented in an area 
exceeding six square inches (39 sq. cm); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc) in an area 
exceeding six square inches (39 sq. cm); underlying soft 
tissue missing in an area exceeding six square inches; or 
skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm).  38 C.F.R. § 4.118, DC 7800, Note (1).

A 30 percent rating is warranted for disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or; with two or 
three characteristics of disfigurement.

A 50 percent rating is warranted for disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or; with four or 
five characteristics of disfigurement.

DC 7803 and DC 7804 provide a 10 percent rating for 
superficial, unstable scars and superficial scars that are 
painful on examination, respectively.  DC 7805 provides that 
other scars are to be rated on limitation of function of the 
affected part.

In this case, the only recent medical evidence of record that 
is pertinent to the veteran's scalp scar consists of a 
December 2004 VA examination.  At that examination, the 
examiner was unable to see the scar, and he noted that it was 
covered with hair.  A photo of the area also did not reveal 
the scar.  After the veteran pointed out the scar to the 
examiner, the examiner noted that the area was tender but not 
disfiguring.  It was also not adherent to the bone.  The 
examiner's impression was a healed scalp scar.

In short, as the objective evidence shows that the veteran's 
scalp scar is not disfiguring, is not unstable, was not 
painful on examination, and caused no limitation of function 
of the head, a compensable rating is not warranted under any 
of the aforementioned Diagnostic Codes.

It is also notable that the veteran indicated in a September 
2006 statement that he was not arguing that his scar merited 
a higher rating. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for a scar of the scalp.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  See Gilbert, supra.


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to an initial 20 percent rating for a lumbosacral 
strain is granted.




Entitlement to an initial compensable rating for a scar of 
the scalp is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


